Citation Nr: 1744483	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  16-21 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date prior to August 14, 2015 for the grant of service connection for adjustment disorder with mixed anxiety and depressed mood.  

2. Entitlement to a rating in excess of 30 percent for adjustment disorder with mixed anxiety and depressed mood.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1976 to September 1976 and from December 1977 to October 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision by the Des Moines, Iowa Department of Veterans Affairs (VA) Regional Office (RO) and a February 2016 rating decision by the St. Petersburg, Florida RO.  The December 2015 rating decision granted the Veteran service connection for adjustment disorder with mixed anxiety and depressed mood, effective August 14, 2015, and rated 30 percent.  The February 2016 rating decision reconsidered and continued the 30 percent rating for adjustment disorder with mixed anxiety and depressed mood.  The claims file is now in the jurisdiction of the St. Petersburg RO.  In September 2017, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The matter regarding the rating for adjustment disorder with mixed anxiety and depressed mood is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The first communication from the Veteran expressing intent to file a claim of service connection for a psychiatric disability was received on August 14, 2015.


CONCLUSION OF LAW

An effective date prior to August 14, 2015, for the award of service connection for adjustment disorder with mixed anxiety and depressed mood is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  As the rating decision on appeal granted service connection for adjustment disorder with mixed anxiety and depressed mood and assigned an effective date for the award, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Notably, determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ( "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

VA treatment records note depressive disorder was diagnosed in October 2001 and adjustment disorder was diagnosed in February 2002.

In an October 2008 private report of medical history received in September 2012, the Veteran endorsed that he had depression or anxiety.

A January 2014 VA mental health consultation report notes the Veteran reported memory difficulties.  Rule out (R/O) psychosis and substance abuse in remission were diagnosed.

On August 14, 2015, the Veteran filed a claim of service connection for depression.

On December 2015 VA examination, adjustment disorder with mixed anxiety mood and depressed mood was diagnosed.  The examiner noted depression was diagnosed on September 1978 service separation examination.  The examiner noted VA treatment providers diagnosed adjustment disorder as early as in February 2002.

At the September 2017 Board hearing, the Veteran reported he filed a claim of service connection for a psychiatric disability in 2014.  He testified he sought psychiatric treatment in 2000 and filled out a claim form, but did not indicate he specifically submitted the claim to VA.  He also seemed to suggest he filed a claim shortly after discharge from service, but did not identify where or when it was done. 

Legal Criteria

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later (emphasis added).  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis 

The critical question in this matter is when the Veteran first filed a claim seeking service connection for a psychiatric disability (as the effective date of an award of service connection for such disabilities cannot be earlier than the date of receipt of the claim, unless the claim was filed within one year following separation from service, in which case the award of service connection may be retroactive to the day following the date of separation from service).  

A close review of the record found that the first communication from the Veteran to VA seeking service connection for a psychiatric disability was August 14, 2015.  The Board acknowledges that psychiatric disabilities were diagnosed prior to August 14, 2015 and that the Veteran asserts he filed a claim for service connection for a psychiatric disability earlier than August 14, 2015.  However, he is not shown to have filed a formal or informal application for service connection for a psychiatric disability prior to August 14, 2015.  He filed claims for other disabilities between service and August 2015, but nothing in the record reflects that a claim seeking service connection for a psychiatric disability was sent to or received by VA prior to August 14, 2015.  Because the Veteran is not shown to have filed a formal or informal application for service connection for a psychiatric disability prior to August 14, 2015, VA is precluded from granting an effective date for the award of service connection for adjustment disorder with mixed anxiety and depressed mood prior to that date.  The governing law and regulations are clear that for benefits to be paid or furnished by VA, a claim for such benefits must have been filed.  See 38 U.S.C.A. § 5101(a).  The Board is bound by the governing laws and regulations of the VA.  

In light of the foregoing, the Board finds that an effective date prior to August 14, 2015 for the award of service connection for adjustment disorder with mixed anxiety and depressed mood is not warranted, and that the appeal in this matter must be denied.  


ORDER

An effective date prior to August 14, 2015, for the award of service connection for adjustment disorder with mixed anxiety and depressed mood is denied.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the matter regarding the rating for adjustment disorder with mixed anxiety and depressed mood.  The Board observes this case has been advanced on the Board's docket based on the Veteran's serious illness and that expedited handling is necessary.  

The most recent VA examination to evaluate the Veteran's adjustment disorder with mixed anxiety and depressed mood was in December 2015.  At the September 2017 Board hearing, the Veteran testified that his service-connected adjustment disorder with mixed anxiety and depressed mood was more severe than reported to the December 2015 examiner.  A contemporaneous examination to assess the adjustment disorder with mixed anxiety and depressed mood is necessary.

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should secure for association with the record all outstanding records of VA psychiatric treatment the Veteran has received from February 2016 to the present (to specifically include at the West Palm Beach VA Medical Center (VAMC)).  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

2. The AOJ should then arrange for a psychiatric evaluation of the Veteran to assess the severity of his adjustment disorder with mixed anxiety and depressed mood.  (Note:The Veteran is reportedly terminally ill.  To facilitate the examination, any possible accommodations for his state of health should be made.)  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should have available for review the 38 C.F.R. § 4.130 criteria for rating mental disorders.  The examiner should note the presence or absence of each symptom listed in the criteria for ratings above 30 percent since August 14, 2015 (and also note any symptoms of similar gravity found that are not listed).  

The examiner should also (based on review of the record and interview and examination of the Veteran) offer an opinion regarding the impact the Veteran's service-connected psychiatric disability has on his ability to engage in substantially gainful employment consistent with his education and experience.  

The examiner must explain the rationale for all opinions

3. The AOJ should then review the record and readjudicate the remaining claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


